BINDING Memorandum of understanding

OF

Noble vici group, INC.

 

This binding Memorandum of Understanding (“MOU”) summarizes the principal terms
of a proposed strategic partnership between Kootoro Vietnam Inc. and Noble Vici
Group, Inc. The transactions contemplated by this MOU are subject to the
satisfactory completion of discussions and the execution of Definitive
Agreements.

 

 

 

 

Party A:

 

Noble Vici Group, Inc., a Delaware corporation (the “Company”) (OTCPK: NVGI).

 

 

Party B:

 

Kootoro Vietnam Inc., a limited liability company organized under the laws of
Vietnam (“Kootoro”), that is engaged in the business of managing the
distribution and payment of goods through a nationwide network of vending
machines and payment gateway .

 

 

Strategic partnership

 

Strategic partnership (“Partnership”) to expand V-More’s footprint and ecosystem
into Vietnam through the use of Kootoro’s vending machines for the distribution
of goods and services (“Distribution”); with the utility of V-More redemption
point system for such Distribution. The Partnership shall be exclusive subject
to the achievement of mutually agreeable milestones.

 

 

Closing Conditions:

 

 

Standard conditions to closing, which shall include, among other things, (i)
negotiation and execution of mutually acceptable definitive documents evidencing
the Partnership contemplated herein, and (ii) receipt of all necessary
approvals.

 

 

Non-Competition/

Non-Solicitation Agreements:

 

Each existing shareholder and key employees of Kootoro will enter into
non-competition and non-solicitation agreements in a form reasonably acceptable
to the Company.

 

 

Definitive Agreements:

 

The terms of the Partnership will be set forth in one or more definitive
agreements, which agreements will contain, among other things, normal and
customary representations and warranties and covenants of the parties reflecting
the provisions set forth in this MOU and appropriate conditions to closing which
will include, among other things, compliance with all applicable United States
securities laws.

 

 

No Shop Clause:

 

The parties agree to work in good faith expeditiously towards a closing. Kootoro
agrees it will not take any action to solicit, initiate, encourage or assist the
submission of any proposal, negotiation or offer from any person or entity other
than the Company similar to the one contemplated in the Partnership and shall
notify the Company promptly of any inquiries by any third parties in regards to
the foregoing.

 

 

Closing Date:

 

The closing of the Partnership is anticipated to occur on or before July 31,
2019, or such other date as the parties may mutually determine.

 

 

 

 



 1 



 

 

 

Expenses:

 

Each party shall be responsible for its own fees and expenses related to this
transaction.

 

 

Governing Law:

 

This MOU shall be governed by the laws of the State of Delaware without regard
to its principles of conflicts of law and may not be amended, and no provision
hereof waived or modified, except by an instrument in writing signed by the
party to be bound. This MOU is intended solely for the benefit of the parties
and is not intended to confer, and shall not be deemed to confer, any benefits
upon, or create any rights for or in favor of, any other person.

 

 

Notice:

 

All notices and other communications provided for herein shall be in writing
(including by telecopier) and mailed, sent or delivered to the respective
parties hereto at or to their respective addresses or telecopier numbers set
forth below their names on the signature pages hereof, or at or to such other
address or telecopier number as shall be designated by any party in a written
notice to the other parties hereto. All such notices and communications shall be
effective (i) if delivered by hand, upon delivery; (ii) if sent by mail or
overnight courier, upon the earlier of the date of receipt or five business days
after deposit in the mail, first class, postage prepaid; and (iii) if sent by
telecopy, upon receipt provided that a hard copy of such notice or other
communication is sent via first class mail, postage prepaid within one business
day following transmission by telecopy.

 

 

Binding

 

This MOU shall be binding upon the parties hereto.

 

 

 

This MOU has been executed by the parties as of June 17, 2019.

 

 

NOBLE VICI GROUP, INC. KOOTORO VIETNAM INC.         By: /s/ Eldee Wai Chong
Tang                                         /s/ Huan
Nguyen                                                                 Eldee Wai
Chong Tang      Huan Nguyen             Chief Executive Officer      Chief
Executive Officer or Representative     Address: Raffles Place, #33-02 Address:
#3 Quoc Huong Street,                One Raffles Place Tower One
               Thao Dien Ward, District 2,                Singapore 048616
               Ho Chi Minh City, Vietnam



 

 

 

 

 

 2 



